SIDLEY AUSTIN LLP ONE SOUTH DEARBORN CHICAGO, IL60603 (312) 853 7000 (312) 853 7036 fax BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. mborrelli@sidley.com (312) 853-7531 FOUNDED 1866 March 2, Mr.Kevin Woody Accounting Branch Chief United States Securities and Exchange Commission Mail Stop 100 F Street, N.W. Washington, D.C. 20549 Re: ML Trend-Following Futures Fund L.P. Form10-K for fiscal year ended December31, File No.000-28928 Filed on March31, 2009 Dear Mr.Woody: On behalf of Merrill Lynch Alternative Investments LLC (“MLAI”), the general partner of ML Trend-Following Futures Fund L.P. (the “Fund”), thank you for your letter of February 4, 2010, providing comments to the above-referenced filing.MLAI has reviewed your comments and has provided responses below.For your convenience, MLAI has included your comments below in bold with the Fund’s corresponding responses following each comment. Description of Current Charges, page6 1. We note your response to previous 4.Please confirm that you will revise future filings to clarify that the New Jersey filing fee may be adjusted to exceed the $250,000 maximum charge. The New Jersey filing will not itself exceed $250,000. However an amount slightly in excess of $250,000 may be accrued in a particular year.The Fund will disclose in future filings that the accrual for the fee in a particular year may be greater than $250,000. 2. Refer to the table of charges on page 4.Please tell us why you have excluded from this table the fees that were paid prior to June 1, 2007, such as performance fees and consulting fees.Also, please tell us why you have excluded management fees from this table. Mr. Kevin Woody March2, 2010 Page 2 Management fees are not included in the table of charges because the Fund does not charge a management fee, but instead charges a "wrap fee," which is set forth in the table. While the PortfolioFunds in which the Fund invests do charge management fees, these are not included in the table since these are not Fund expenses, and instead are reflected in the net asset value of the Fund’sinvestment in each Portfolio Fund.Performance fees are not included in the table for the period covered by the table prior to June 1, 2007 because the Fund was not subject to any performance fees for this period.The amount of consulting fees for the period covered by the table prior to June 1, 2007 were not included because such fees were paid to the former commodity trading advisor for the Fund but are no longer expenses of the Fund.Such fees are described in the table entitled “Description of Current Charges.” 3. We note your response to previous comment 5.Please confirm that your futures filings willincludedisclosure regarding fees similar to the explanation provided in the first paragraph of your response. The Fund confirms that it will include such disclosure in Form 10-K filings for 2009 and subsequent years. Item7.Management’s Discussion and Analysis of Financial Condition and Results of
